Citation Nr: 0312687	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from November 1951 to October 
1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1996 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denying service connection for 
residuals of a back injury.  In October 1997, the case was 
transferred to the Roanoke, Virginia, RO because the veteran 
had moved to that jurisdiction.  

The Board remanded the case in August 2000 for further 
evidentiary development.  The case was later returned to the 
Board for continuation of appellate review.  


FINDING OF FACT

Any symptomatology from injury to the low back sustained in 
service was acute and transitory and resolved without 
producing chronic residual disability; the current low back 
disorder is not attributable to service.  


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records contain a December 1953 notation 
indicating that the veteran had symptoms of a herniated disc 
at L4.  In the veteran's report of medical history in October 
1955, it was recorded that the veteran had fallen off a chair 
at Kelly Air Force Base, fractured his left elbow, and 
injured his back, such that he occasionally had pain when he 
pulled something heavy.  The report of a service separation 
examination in October 1955 indicates that the veteran's 
spine was normal, and includes no assessments or findings of 
any disorder referable to the back.

Post service clinical data include private medical 
examination records, dated in January 1971 and January 1985, 
wherein various disorders of the back are assessed.  When the 
veteran was examined in January 1985, he gave a history of 
injury to the low back with some sciatic radiations down both 
legs.  He indicated that these symptoms had been present for 
many years and had possibly started at age 11 or 13 after he 
was hit by a car.  He related that the current "siege" of 
symptoms had started about two months before.  He remarked 
that symptoms of low back pain had begun during service.  The 
current diagnosis was sciatic neuritis.  In a March 1985 
statement from John R. Denton, M.D., the diagnosis was acute 
lumbar syndrome.  In a July 1985 letter, Dr. J. O. A. Pagano, 
D.C., states that the veteran had been treated by him since 
January 1985 for "a very severe low back and sciatic 
condition."  

At a VA examination in October 1996, the veteran was noted to 
be 62 years of age.  The veteran reported losing sensation in 
his legs one day in service while working at a drafting 
table, and being sent to the hospital and placed in traction.  
He reported having persistent pain in his legs after this, 
necessitating his working standing up.  He reported that 
after separation from service he worked at a food and 
vegetable company where he carried heavy loads, which caused 
his back to become so bad that he had to quit.  He reported 
that he then went to New York City and worked as a designer, 
with persistence of the same difficulties with his back that 
he had in service.  He reported that since 1985 he had 
progressively worsening back pain radiating to the left hip 
and left knee, with intermittent incontinence beginning at 
approximately age 50.  Clinical examination was performed.  
The diagnoses included chronic back strain, rule out 
prolapse.

In the VA Form 9 submitted in December 1997, it was reported 
that the veteran was treated by Dr. H. Schwarz, Sr., from 
1957 to 1960, and that he was treated from Dr. H. Schwarz, 
Jr., from 1961 to 1970.  The veteran's representative 
submitted in February 1998, with waiver of RO review, a 
letter from H. Schwarz, M.D., retired, informing as follows: 
"This is to certify that my father and I attended [the 
veteran] from 1956-1972 for chronic back disease caused by a 
herniated disc (L4)."  

VA medical records, dated from 1998 to 2002, have been 
associated with the claims folder.  They reflect that the 
veteran reported low back pain.  He was provided a back 
brace.  Also added to the claims folder were copies of the 
veteran's service personnel records.  They indicate that the 
veteran performed the duties of a draftsman.

A VA orthopedic examination was performed in July 2002.  The 
examiner stated that the claims file had been reviewed.  
According to history, the veteran sustained two injuries to 
his back during service.  One occurred during basic training 
when he was climbing an icy cliff.  The soldier above him 
apparently slipped and, in the process, struck him in the 
head, causing him to fall and injure his back.  The other 
injury occurred in 1953 when he apparently fell off a chair 
after a drinking incident and injured his back, as well as 
fracturing his left elbow.  He developed low back pain and 
numbness in both legs, while in service, during periods of 
prolonged sitting when performing his duties as a draftsman.  
Shortly after service, he was treated for back problems by a 
father and son team of Dr. Schwarz.  The veteran had 
experienced problems with low back symptoms throughout the 
years since service, with symptoms becoming progressively 
worse.  Currently, the veteran complained of pain localized 
to the lower back and radiating down both legs.  


Clinical inspection of the low back was performed.  A review 
of a report of an x-ray examination of the lumbar spine, 
performed in 1985 and provided by the veteran, showed mild 
degenerative disc and joint disease.  Current x-ray 
examination showed advanced degenerative disc and joint 
disease involving the entire lumbar spine, worse at L3, L4.  
The impression was severe degenerative disc disease.  

An addendum report, dated in September 2002, was provided by 
the same physician who examined the veteran in July 2002.  
The physician referred to his review of x-ray examinations of 
the veteran's lumbar spine, the first performed in 1985, the 
second performed in 2002.  It was the physician's conclusion 
that x-ray findings demonstrated an advancement in 
degenerative changes of the lumbar spine that had occurred 
over the past 17 years.  Given the veteran's age of 67, this 
degree of degenerative changes seemed to be more than likely 
secondary to the aging phenomenon.  The physician remarked 
that, if the veteran had manifested significant disc problems 
in 1985, then radiographs at the time would have suggested 
the presence of that condition and would perhaps have shown 
some progression secondary to the aging process.  

The physician went on to note that claims file review did not 
document the presence of herniated disc in service.  The 
suggestion of herniated disc in service medical records did 
not bear fruit since there were normal findings with respect 
to the back on the service separation examination.  The 
examiner concluded by stating that there was no evidence, 
based on claims file review or examination, to suggest that 
the veteran's current back condition was due to anything 
other than the aging phenomenon.



II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326  (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by the 
supplemental statement of the case dated in December 2002 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  He was advised that it was 
his responsibility to provide a properly executed releases so 
that VA could request private medical records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  Specifically, a report of a 
VA examination performed in October 1996 at West Haven, 
Connecticut, as well as reports of treatment from 1998 to 
2002 at the VA Medical Center (VAMC) in Richmond, Virginia 
have been obtained.  However, reports of claimed treatment 
from 1985 to 1996 at the VAMC at Newington, Connecticut could 
not be verified.  In this regard, VAMC Newington, Connecticut 
advised that it had sent the veteran's medical records to 
VAMC Richmond, Virginia.  In turn, VAMC Richmond, Virginia 
identified records of the veteran's treatment from West 
Haven, Connecticut only for the period April 1997 to June 
2001.  

Additionally, the claimant has provided authorizations, and 
his private medical records were obtained to the extent 
feasible.  In this regard, the Board notes that the claimant 
was asked to provide releases so that records of his 
treatment, from 1956 to 1972, by Drs. Schwarz could be 
obtained.  In a statement dated in September 2000, the 
veteran advised that Dr. Schwarz (the son) had not retained 
treatment records for the indicated time period.  

Further, the claimant was notified of the need for a VA 
examination, and one was accorded him.  He was also advised 
what evidence VA had requested, and notified in the statement 
of the case and supplemental statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Accordingly, the Board 
will address the merits of the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There was a single episode of low back symptoms during 
service, then attributed to symptoms of a herniated disc at 
the fourth lumbar vertebra (L4).  There were thereafter no 
documented recurrences of any low back pathology during the 
remaining period of almost two years while the veteran was in 
service, and no low back disorders were identified on an 
examination for service separation.  

The Board has taken note of a statement from the younger Dr. 
Schwarz, who indicated that the veteran had received 
treatment starting in 1956 for a chronic back condition 
caused by a herniated disc at L4, with treatment continuing 
over the years until 1972.  The statement suggests the 
possibility of continuity of symptomatology of a low back 
disorder which had its onset while the veteran was in 
service.  

In view of the statement from the physician, the Board 
arranged for a VA orthopedic examination to clarify the 
etiology of the veteran's low back disability.  The VA 
orthopedist specifically determined that the current 
degenerative changes involving the lumbar spine were not 
attributable to military service.  In particular, the 
physician ruled out that the veteran had actually had a 
herniated L4 disc during active service.  The physician's 
opinion was informed by a review of the veteran's claims file 
and by current examination.  His opinion is persuasive and 
supported by the medical evidence.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474 (1993); Owens v. Brown, 7 Vet. App. 
429 (1995); Swann v. Brown, 5 Vet. App. 229 (1993).

On the other hand, to the extent that the statement from Dr. 
Schwarz is submitted to establish chronicity of a low back 
disability of service onset, the Board assigns it little 
probative weight.  The younger Dr. Schwarz did not conduct a 
review of all the veteran's medical records nor provide a 
detailed explanation of the nature or extent of the low back 
disability for which the veteran was treated from 1956 to 
1972.  There are no available clinical findings from Dr. 
Schwarz contemporaneous with the time frame during which the 
veteran was treated.  It should be noted that factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000); Black v. Brown, 5 Vet. App. 
177, 180 (1993).

In deciding whether the veteran currently has residuals of a 
low back injury sustained in service, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens, 7 Vet. App. at 433.  This 
responsibility is particularly difficult when, as here, 
medical opinions diverge.  And at the same time, the Board is 
mindful that it cannot make its own independent medical 
determination and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). Here, though, 
for the reasons stated, there are.  And although the Board 
may not ignore a favorable opinion of a physician, such as 
the one proffered by Dr. Schwarz, the Board certainly is free 
to discount the credibility of this physician's statement, so 
long as the Board provides an adequate explanation of the 
reasons and bases for doing this.  See Sanden v. Derwinski, 
2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164, 169 (1991).



The Board is aware that the veteran's representative takes 
issue with the VA orthopedist's opinion that the veteran's 
low back disorder is attributable to the aging phenomenon, 
asserting that this opinion was reached without a reading of 
the claims file.  Questioning the validity of the 
orthopedist's opinion, the representative argues that most 
men who are 50 years old don't display lumbar back 
deterioration and herniated discs due to the aging 
phenomenon.  In actuality, though, a more careful reading of 
the orthopedist's opinion indicates that the physician was 
emphasizing the relatively advanced degenerative changes of 
the veteran's lumbar spine at age 67, most likely 
attributable to the aging process, when contrasted to 
the fact that he had only mild degenerative changes of his 
lumbar spine at age 50.

In any event, the Board notes that the VA examiner indeed 
verified having reviewed the claims file.  In addition, the 
representative's assertion about the nature of low back 
degenerative disorders and the aging process, made on the 
veteran's behalf, amounts to an opinion about a matter of 
medical causation.  There is no indication from the record 
that the representative has medical training or expertise.  
So as a lay person, he simply is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board does not dispute the veteran's account that he 
sustained two in-service episodes of low back trauma.  The 
appellant is competent to testify that he experienced a 
specific injury during service because such an occurrence is 
capable of lay observation.  See, Lanyo v. Brown, 6 Vet. App. 
465 (1994).  As well, the Board accepts as true the veteran's 
contention that one of those episodes of low back trauma was 
unrelated to the use of alcohol.  However, the weight of 
competent evidence still does not establish post-service 
continuity of low back symptomatology noted during service.  
Rather, the weight of competent evidence demonstrates that 
any in-service episodes of low back trauma and associated 
symptoms were acute and transitory phenomena and resolved 
without producing chronic residual disability.  



For all the foregoing reasons, the claim for service 
connection for residuals of a back injury must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for residuals of a back 
injury is denied.


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

